internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-107554-99 date date legend foreign z foreign x foreign y parent sub sub subsidiaries date a date b date c date x date parent’s company official outside tax plr-107554-99 professional new outside tax professional authorized representatives business a dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb dollar_figurecc condition x x y dear plr-107554-99 this responds to your date letter requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file a statement parent as the common parent of the consolidated_group is requesting the extension of time to file a statement of allowed loss under sec_1 c with respect to the deconsolidation of sub during the taxable_year ending on date x sometimes hereinafter referred to as the election the election is required in order to obtain the benefits of sec_1 c additional information was received in letters dated june august and date the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting prior to date a sub was a wholly owned domestic subsidiary of parent and the subsidiaries were wholly owned domestic subsidiaries of sub on date a sub was a foreign_corporation that was x owned by foreign x and y by parent parent was a wholly owned subsidiary of foreign x and foreign x was a subsidiary of foreign y it is represented that parent and sub were under common_control within the meaning of sec_304 parent and its subsidiaries are engaged in business a on date which is in a taxable_year subsequent to the taxable_year that date x is in foreign z acquired foreign x from foreign y the applicable country of incorporation and residency of the foreign_corporations are set forth above in the redacted legend on date a parent sold all of the stock of sub to sub for dollar_figurex which is represented to be the then fair_market_value of the sub stock it is further represented that parent's basis in its sub stock was dollar_figurey and that the excess of parent’s basis in the sub stock over its fair_market_value was dollar_figurez the transaction resulted in the deconsolidation of sub and the subsidiaries it is represented that i the date a transaction was subject_to sec_304 ii the date a transaction resulted in the deconsolidation of sub iii sec_1 b applies to the date a transaction and iv parent is entitled to the benefits of sec_1 c it is also represented that an election under sec_338 was not made with respect to the acquisition by sub of the stock of sub or the subsidiaries moreover parent will determine the amount of basis_reduction under sec_1 b in accordance with sec_1 c on its tax_return for the taxable_year ending on date x parent attached information that i described the sec_304 sale of sub stock to sub for dollar_figurex and ii identified that parent’s basis in the sub stock had been reduced from dollar_figurey to dollar_figureaa a reduction of dollar_figurecc pursuant to sec_1 c this information was not in the form specified by sec_1 c and was not entitled allowed loss under sec_1 c parent's return for the taxable_year ending on date x which includes the date on which the transfer and deconsolidation occurred was filed on date b the extended due plr-107554-99 date therefor which is after date the effective date of sec_1 the election was not attached to the return or otherwise filed the period of limitations on assessments under sec_6501 has not expired for parent's and its subsidiaries’ specifically for parent’s sub 1's sub 2's and the subsidiaries’ taxable_year s in which the deconsolidation occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed parent as the common parent of the consolidated_group was required by sec_1 c to make and attach the election to its return for the year in which the deconsolidation occurred in order to limit the amount of basis_reduction required under sec_1 b to the sum of the amounts specified in sec_1 c the election was due on date b ie the extended due_date on which parent’s return was filed for the taxable_year ending on date x the year in which the deconsolidation of sub occurred as an attachment to the return however for various reasons the election was not attached to the return or otherwise filed on date c parent’s company official new outside tax professional and authorized representatives discovered the election had not been filed subsequently this request under sec_301_9100-1 for an extension of time to file the election was submitted to the service sec_1 b provides that as a general_rule if a member's basis in a share of stock of a subsidiary exceeds its value immediately before a deconsolidation of the share the basis of the share is reduced at that time to an amount equal to its value sec_1 h provides that sec_1 is applicable with respect to deconsolidations on or after date sec_1 c as a general_rule provides that the amount of loss disallowed under sec_1 b with respect to a share of stock shall not exceed the sum determined by the formula specified in sec_1 c sec_1 c provides that sec_1 c ie the limitation on the amount of basis_reduction on deconsolidation applies only if the separate statement required under this paragraph is filed with the taxpayer's return for the year of the deconsolidation the statement must be entitled allowed loss under sec_1 c and the required information that must be contained therein is specified in sec_1 c sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that plr-107554-99 the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election was fixed by the regulations ie sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent’s company official outside tax professional new outside tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information establishes that tax professionals were responsible for the election that parent relied on the tax professionals to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group to file the election with respect to the deconsolidation of sub and its subsidiaries on date a as described above the above extension of time is conditioned on i condition x which is contained in the above legend and is redacted because it will identify the taxpayer and ii the taxpayers' parent's sub 1's sub 2's the subsidiaries’ and any and all of their subsidiaries' tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax plr-107554-99 liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent should file the election in accordance with sec_1 c that is parent must file an amended_return for its tax_year ending on date x to attach to the return the election and information set forth in sec_1 c in addition parent should attach a copy of this letter to the amended_return no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter is being sent to parent’s company official pursuant to the power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
